Citation Nr: 0527189	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-19 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (arthritis) in the right knee.

2.  Entitlement to a rating higher than 10 percent for 
arthritis in the left knee with patellofemoral syndrome.

3.  Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the right knee.

4.  Entitlement to an effective date earlier than December 
18, 1998, for the 10 percent rating for the patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from April 1970 to 
January 1979 and from December 1982 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 1995 and subsequent rating decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March and December 
1997, the Board remanded the case to the RO for additional 
development.

In a November 1998 decision, the Board granted service 
connection for arthritis in the veteran's left knee.  
Subsequently, the RO combined this condition with his already 
service-connected patellofemoral syndrome of this knee and 
assigned a higher, 10 percent, collective rating for these 
conditions.  He is appealing for separate and higher ratings 
for these conditions.  He is also appealing for 
service connection for arthritis in his right knee and for a 
rating higher than 10 percent for the patellofemoral syndrome 
affecting this knee.  As well, he is requesting an earlier 
effective date for this 10 percent rating.

Unfortunately, the only claim that can be decided in this 
decision is the one for an earlier effective date.  The Board 
is granting this claim.  The other claims require further 
development before being adjudicated.  So they are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning these claims.




FINDINGS OF FACT

1.  In December 1995, the RO granted service connection for 
patellofemoral syndrome of the right knee and assigned a 
noncompensable (i.e., 0 percent) rating retroactively 
effective from April 1, 1994, the day after the veteran's 
service in the military ended; in response, he filed a timely 
notice of disagreement (NOD) in September 1996 requesting a 
higher initial rating for this condition and, on August 21, 
1998, the RO sent him a statement of the case (SOC); however, 
he did not then file a timely substantive appeal (VA Form 9 
or equivalent statement) to perfect his appeal to the Board 
concerning this specific claim.

2.  On October 19, 1998, 60 days after issuance of the SOC, 
that December 1995 RO rating decision became final and 
binding on the veteran based on the evidence then of record, 
in accordance with applicable laws and regulations.

3.  A VA examination on December 18, 1998, was considered a 
claim for an increased rating for the patellofemoral syndrome 
affecting the right knee, and based on the results of that 
evaluation - which showed, among other things, objective 
clinical indications of painful motion, the RO assigned a 
higher 10 percent rating for the right knee patellofemoral 
syndrome effective the date of that examination.

4.  There are indications the patellofemoral syndrome 
affecting the veteran's right knee was causing painful motion 
since at least October 20, 1998.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of October 
20, 1998, for the 10 percent rating for the patellofemoral 
syndrome of the right knee.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2004); 38 C.F.R. § 20.302 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

In December 1995, the RO, in relevant part, granted service 
connection for patellofemoral syndrome of the right knee and 
assigned a noncompensable (i.e., 0 percent) rating.  In 
September 1996, in response, the veteran filed an NOD 
requesting a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  And on August 21, 1998, the RO sent 
him an SOC.  A substantive appeal (VA Form 9 or equivalent 
statement) must be filed within 60 days from the date the RO 
mails the SOC to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 C.F.R. § 20.302(b) (1998).  So pursuant to this 
regulation, the veteran had until October 19, 1998 (i.e., 60 
days from the date of issuance of the SOC) to file a 
substantive appeal concerning his claim for a higher initial 
rating for the patellofemoral syndrome affecting his right 
knee.

The version of 38 C.F.R. § 20.302 in effect since October 3, 
2001, includes a special provision for extending the time 
period for filing a substantive appeal when the appellant 
files additional evidence within one year of the date of the 
notification of the decision being appealed.  See 38 C.F.R. § 
20.302(b).  However, neither the veteran nor his 
representative requested an extension of time in which to 
file the substantive appeal.  And as the veteran did not file 
a timely substantive appeal, the December 1995 RO rating 
decision became final and binding on him based on the 
evidence then of record, and any subsequent higher rating for 
his disability must be assigned after October 19, 1998, the 
date the RO's decision became final.  See 38 U.S.C.A. § 7105 
(West 2002)



A VA examination was conducted on December 18, 1998.  It 
noted the veteran could actively flex his right knee from 0 
to 138 degrees, that he could passively flex it from 0 to 140 
degrees, and that, after fatigue, his range of motion in this 
knee was from 0 to 135 degrees.  All flexions produced pain.  
He could extend this knee to 0 degrees, actively, passively, 
and after fatigue without pain.  An X-ray of his right knee 
was normal.  The diagnosis was patellofemoral syndrome of the 
right knee with a tear of the lateral collateral ligament 
noted in the previous arthrogram.

In an April 1999 decision, the RO accepted the report of that 
December 1998 VA examination as a claim for an increase in 
the rating for the patellofemoral syndrome affecting the 
right knee.  And based on the results of that evaluation, 
which, as indicated, showed objective clinical indications of 
painful motion on flexion of the right knee, the RO assigned 
a higher 10 percent rating for the patellofemoral syndrome 
affecting this knee, effective December 18, 1998, the date of 
that compensation examination.  

The veteran contends that his right knee condition was as 
disabling in April 1994, the effective date when he received 
his initial 0 percent rating, as it was during the December 
1998 VA examination, which the RO used to increase his rating 
to the higher 10-percent level.  Therefore, he believes that 
he is entitled to the 10 percent rating retroactively 
effective from April 1994.  He says he had limitation of 
motion in this knee due to pain since April 1994, which, in 
turn, has limited his daily functioning.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's patellofemoral syndrome is rated analogous to 
degenerative arthritis under Diagnostic Code 5003 - which, 
in turn, is rated based on the extent of limitation of motion 
under Diagnostic Codes 5260 for flexion and 5261 
for extension.  Where medical evidence shows that a claimant 
has arthritis, and where the diagnostic code applicable to 
the disability is not based on limitation of motion, a 
separate rating may be assigned if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); see also Hicks v. 
West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

Records show the veteran had complained of painful motion in 
his right knee prior to December 18, 1998, the date of the VA 
examination in question (which the RO, in turn, used to 
assign his current effective date).  For example, during a VA 
examination in June 1998, he had complained of long-term pain 
in his right knee, and the examiner indicated the veteran had 
grade one or two changes in his right patellofemoral joint.  
Therefore, he had demonstrated painful motion, the 
requirement for a 10 percent rating under Diagnostic Code 
5003 discussed above, prior to the December 1998 VA 
examination.  Also bear in mind, though, the earliest date 
that the 10 percent rating can be assigned is October 20, 
1998, because of the finality of the RO's December 1995 
decision as of October 19, 1998.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302, supra.  Therefore, an earlier effective date 
of October 20, 1998, but no sooner, is warranted for the 10 
percent rating for the patellofemoral syndrome of the 
veteran's right knee.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2), supra.



The Board is granting an earlier effective date of October 
20, 1998, for the 10 percent rating for the patellofemoral 
syndrome of the veteran's right knee, the greatest benefit he 
can receive under the law.  An assessment of VA's duties to 
notify and assist him under the Veterans Claims Assistance 
Act (VCAA) is therefore unnecessary.  The VCAA, incidentally, 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  See, too, 38 C.F.R. § 20.1102 (harmless error) and 
Bernard v. Brown, 4 Vet. App. 384 (1993) (prejudice) and 
Sutton v. Brown, 9 Vet. App. 553 (1996).


ORDER

An earlier effective date of October 20, 1998, is granted for 
the 10 percent rating for the patellofemoral syndrome of the 
veteran's right knee, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

In written argument dated in August 2005, the veteran's 
representative points out that medical records identified as 
relevant to the case are not in the claims file.  
In particular, the representative cites a VA arthrogram of 
the right knee conducted on August 3, 1995, referred to in 
the report of a VA examination in August 1998.  And the 
veteran contends the arthrogram confirms he has arthritis in 
his right knee.  He also alleges his service-connected knee 
disabilities have increased in severity since his last VA 
examination in July 2002 (more than three years ago), that he 
is entitled to separate ratings for instability and arthritis 
with limitation of motion in his left knee (under DCs 5257 
and 5003, respectively), and that the record is insufficient 
to rate his knee disabilities insofar as the functional loss 
due to his pain.



The RO must attempt obtain relevant records that are not 
currently on file.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 
3.159(c).  A VA orthopedic clinical note dated in August 1995 
confirms the veteran had the arthrogram in question, but that 
it was negative.  Nevertheless, in light of the need to 
remand his claims, regardless, for another VA compensation 
examination, he should be provided an opportunity to identify 
any other pertinent records not contained in the claims file 
that need to be obtained.  

The Board agrees with the other contentions of the veteran's 
representative.  So another VA examination is needed prior to 
adjudicating the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  
The examination must address the effects of pain on 
functioning of the knees.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004).  An 
opinion also must be obtained regarding whether the veteran 
has arthritis in his right knee and, if he does, whether he 
is deserving of additional compensation for arthritis and 
patellofemoral syndrome like he is requesting for his left 
knee.

As well, the RO must consider whether separate ratings are 
warranted for limitation of motion of the left knee due to 
arthritis and instability, if any.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  A separate evaluation under Diagnostic 
Code 5003 for arthritis is only warranted where additional 
knee disability is demonstrated.  

Accordingly, this case is REMANDED to the AMC for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a knee condition, 
the records of which are not already on 
file.  Obtain records from each health 
care provider he identifies, provided 
related records are not already on file.

2.  Thereafter, schedule the veteran for 
an appropriate VA medical examination to 
determine the severity of his service-
connected knee disabilities.  And to 
facilitate making this determination, 
have the examiner review the relevant 
evidence in the claims file, including a 
copy of this remand.

The examiner must respond to each of the 
following:

(a) Describe the condition of both knees 
and indicate whether there is any 
ankylosis, subluxation, instability, 
dislocation of semilunar cartilage with 
associated frequent episodes of locking, 
pain, and joint effusion, genu 
recurvatum, and/or limitation of motion 
and, if so, to what extent.  Range of 
motion findings should be given in 
degrees, with the standard for normal 
knee motion being from 0 degrees of 
extension to 140 degrees of flexion.  Any 
instability or subluxation, if present, 
should be graded as slight, moderate or 
severe.

(b) Determine whether either knee 
exhibits weakened movement, premature 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis, due to these 
symptoms or any combination thereof.



(c) Express an opinion on whether there 
is objective evidence of knee pain.  If 
so, the degree of pain should be 
quantified.  Address whether such 
objectively demonstrable pain 
significantly limits functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare- ups.

(d) Express an opinion on whether the 
veteran has arthritis in his right knee; 
it must be confirmed by 
X-ray.  

3.  Then readjudicate, in light of the 
additional evidence obtained, the 
veteran's claims for service connection 
for degenerative joint disease 
(arthritis) in his right knee, and for 
higher ratings for the arthritis in his 
left knee with patellofemoral syndrome 
and for the patellofemoral syndrome of 
his right knee.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
these claims to the Board for futher 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


